ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_02_EN.txt. 74

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

Ihave voted for the Order made by the Court but would like to consider
a little more specifically than the Court has done Guinea-Bissau’s princi-
pal argument (referred to in paragraph 25 of the Order) on the particular
point on which the decision has turned against it. Guinea-Bissau seemed
to be contending for a more liberal view than that adopted by the Court of
the kind of link which should exist between rights sought to be preserved
by provisional measures and rights sought to be adjudicated in the case.
The argument has given me some difficulty.

Accepting that the cases “have shown the need for a clear connection
between the object of the incidental request and that of the principal one”,
Guinea-Bissau correctly submitted that the “establishment of the connec-
tion is necessary inasmuch as the subject of the request is to protect the
rights in dispute, not other rights that are beyond the scope of the proceed-
ings” (CR 90/1, p. 27, 12 February 1990). These propositions reflect the
traditional principle that provisional measures “should have the effect of
protecting the rights forming the subject of the dispute submitted to the
Court” (Polish Agrarian Reform, P.C.I_J., Series A/B, No. 58, p. 177).

In this case, it is clear that the maritime rights of the Parties, which are
sought to be preserved by the requested provisional measures, will not be
determined by a determination of the dispute pending before the Court as
to the existence and validity of the award. In the result, as it has been
argued in the Court’s Order, the provisional measures requested are not
directed to the preservation of the rights of the Parties in that particular
and somewhat specialized dispute. Indeed, when the traditional principle
is pressed to its logical conclusion, it is difficult to conceive of circum-
stances which could ground an indication of provisional measures relat-
ing to the substantive rights sought to be determined by an arbitral award
where the dispute in the main case relates only to the existence and valid-
ity of the award.

Guinea-Bissau sought to overcome this problem by contending, in
effect, for a more liberal view of the applicable principles than that on
which the Court has acted. As I understand its case (CR 90/1, pp. 28-39),
its argument is that, although the rights sought to be preserved by the
requested provisional measures are not themselves part of the rights
which form the subject of the specific dispute relating to the existence and
validity of the award, the two sets of rights are logically linked, and that
this link is such as to justify the Court in exercising its competence under
Article 41 of the Statute to indicate provisional measures “if it considers
the circumstances so require”. The link has been presented within a theor-

14
75 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

etical framework in which the dispute as to the actual maritime rights of
the Parties is regarded as a principal or first-order dispute and the dispute
as to the existence and validity of the award is regarded as a subordinate or
second-order dispute. To do justice to Professor Miguel Galvao Teles’s
arguments on the point, it is necessary to reproduce the following
passages from his oral submissions:

“Now, save, possibly, in so far as measures relating to evidence are
concerned, provisional measures always relate to the basic interests
and are justified by them; and, in the second place, they must be
declared admissible by reference to these interests even if the Tribu-
nal is seised of a subordinate dispute or one of the second order.”
(CR 90/1, p. 32.)

“As is the case with the interests of the parties, decisions taken on
subordinate disputes and disputes of the second order have no intrin-
sic value. Their value is due only to the contribution they make to the
final solution of the basic dispute. What needs to be safeguarded, at
any procedural stage, are the practical conditions of this final solu-
tion, peace with respect to the basic conflict, and, equally, the inter-
ests of the parties that are the object of the conflict, whatever the
procedural stage reached, because, should the practical conditions of
the final solution be impaired, the same will be true of the decision on
the subordinate dispute or the dispute of the second order, because if
peace is jeopardized the procedural stage at which one finds oneself
is of no consequence.” (Jbid., pp. 33-34.)

“The fact that provisional measures are not conceived as a provi-
sional anticipation of a possible final decision and that they are
regarded by the Statute and the Rules as being based first of all on the
interest of the international community itself — in the enforcement
of judicial decisions and in peace — is the justification that the link
essential for the admissibility of measures is the link between the
measures contemplated and the conflict of interests underlying the
question or questions put to the Court, whether the latter is seised of a
main dispute or of a subsidiary dispute, a fundamental dispute or a
secondary dispute, on the sole condition that the decision by the
Court on questions of substance which are put to it are a necessary
prerequisite of the settlement or the status of the settlement of the con-
flict of interests to which the measures relate, as implicitly recognized
by the Permanent Court of International Justice in the case concern-
ing the Denunciation of the Treaty of 2 November 1865 between China
and Belgium, and by this eminent Court itself in the case concerning
the Anglo-Iranian Oil Co.” (Ibid., p. 37.)

In the first case so cited by learned counsel for Guinea-Bissau — the
Denunciation of the Treaty of 2 November 1865 between China and Belgium
(P.C.LJ., Series A, No. 8) — provisional measures were indicated to pre-
serve the rights of Belgium and its nationals under a treaty although the
formal relief sought in the substantive case was only a judgment that

15
76 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

China was “not entitled unilaterally to denounce the Treaty . . .”. How-
ever, the issue so presented in the substantive case was not a purely theor-
etical one, for China had in fact denounced the treaty (P.C_LJ., Series A,
No. 8, p. 5). It followed that, there being no denial that Belgium and its
nationals had rights under the treaty if still in force, the existence of those
rights would be directly affected by a determination that China had no
right of denunciation. In this respect, the Order of Court read:

“Whereas the Chinese Government has declared the aforemen-
tioned Treaty to have ceased to be effective, whilst the Belgian Gov-
ernment, on the other hand, maintains that it is still in force, and as,
consequently, the situation secured by the Treaty to Chinese nation-
als resident in Belgium has undergone no modification, whilst the
corresponding situation of Belgian nationals in China has been
altered in virtue of the abovementioned Presidential Order” (1.e., the
Order issued by the President of the Republic of China relating to the
denunciation of the Treaty. Ibid. p. 6. See also P.CLILJ.,, Series E,
No. 3, p. 127.)

It seems, therefore, that the Court approached the matter on the footing
that the rights sought to be preserved by the requested provisional
measures were part of the rights which formed the subject of the dispute
as to whether China had a right of denunciation and would be directly
affected by a determination of the latter.

In a sense, the position in that case seemed similar to that in the Fisheries
Jurisdiction case (United Kingdom v. Iceland), Interim Protection UI.C_J.
Reports 1972, p. 12) in which it was clear that the British fisheries rights
sought to be preserved by the requested provisional measures would be
directly affected by the ultimate decision in the case even though the for-
mal reliefs sought in the latter were declarations which related not to those
rights themselves, but only, in substance, to the question whether
Iceland’s claim to an exclusive fisheries zone of 50 miles was valid in
international law (L.CJ. Pleadings, Fisheries Jurisdiction, Vol. 1, p. 10,
para. 21; and the argument of Sir Peter Rawlinson, ibid, pp. 98 ff.).
Paragraphs 13 and 14 of the Order of Court in that case reasoned the
position this way:

“13. Whereas in the Application by which the Government of the
United Kingdom instituted proceedings, that Government, by asking
the Court to adjudge that the extension of fisheries jurisdiction by
Iceland is invalid, is in fact requesting the Court to declare that the
contemplated measures of exclusion of foreign fishing vessels can-
not be opposed by Iceland to fishing vessels registered in the United
Kingdom.

16
77 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

14. Whereas the contention of the Applicant that its fishing ves-
sels are entitled to continue fishing within the above-mentioned zone
of 50 nautical miles is part of the subject-matter of the dispute sub-
mitted to the Court, and the request for provisional measures
designed to protect such rights is therefore directly connected with
the Application filed on 14 April 1972” (C.J. Reports 1972, p. 15).

In the second case relied on by Guinea-Bissau, namely, the Anglo-
Iranian Oil Co., Interim Protection (I.C.J. Reports 1951, p. 89), provisional
measures were indicated for the protection of the company’s property
rights, although the United Kingdom’s primary claim was only for a dec-
laration that Iran was under a duty to submit the dispute to arbitration.
This situation seems a little closer to the thesis of Guinea-Bissau. How-
ever, three observations may be made. First, in the absence of provisional
measures, the execution of a possible decision by the Court that Iran was
under a duty to submit to arbitration in respect of the property rights
claimed by the company could be prejudiced (see the language used in the
Electricity Company of Sofia and Bulgaria case, P.C.I.J., Series A/B,
No. 79, p. 199). Secondly, if the Court held that Iran was under such a duty,
the arbitration would presumably follow on the Court’s judgment and so
constitute, together with the decision of the Court, a connected series of
proceedings leading to a definitive determination of the dispute concern-
ing the substantive property rights. This perhaps explains why, in its main
application, the United Kingdom also requested a declaration that Iran
was additionally “under a duty ... to accept and carry out any award
issued as a result of such arbitration” (1.C.J. Pleadings, Anglo-Iranian Oil
Co. p. 18, para. 21 (a)). And, thirdly, the United Kingdom had in any event
sought, if only alternatively, a declaration from the Court as to the sub-
stantive property rights of the company (ibid., pp. 18-19, para. 21 (b)).

These cases suggest that the approach taken by Guinea-Bissau is sub-
ject to a limiting factor represented by the reflection that the situation
created by an indication of provisional measures should be consistent
with the effect of a possible decision in the main case in favour of the State
applying for such measures. This was obviously the position in the two
cases cited by Guinea-Bissau. But here, if provisional measures were indi-
cated to restrain the Parties from carrying out any activities in the area in
question, the situation so created would not be consistent with a possible
decision in favour of Guinea-Bissau on the issue of the existence or valid-
ity of the award. As pointed out by the Court, such a decision would not
determine the actual rights of the Parties in the area in question. In the
particular circumstances of this case, all that would happen if Guinea-Bis-
sau succeeded would be that the original dispute would resume without
any machinery being automatically instituted to resolve it, and with each
Party being at liberty to act within the limits allowed by international law

17
78 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

in the light of the merits of its position as it exists independently of the
award. This liberty of action, arising from the situation so created by a
decision in favour of Guinea-Bissau on the question of the existence or
validity of the award, would be actually inconsistent with the situation
created by an indication of provisional measures restraining the Parties
from carrying out any activities, instead of being consistent with it as in the
normal case. The real analogy seems to be with cases in which a request for
provisional measures was refused on the ground that the measures sought
were intended to preserve rights which did not form part of the rights
which were the subject of the substantive dispute (see the cases of the
Polish Agrarian Reform and German Minority (P.C.IJ., Series A/B,
No. 58, p. 178), and the Aegean Sea Continental Shelf; Interim Protection
(LCJ. Reports 1976, p. 11, para. 34)).

For these reasons, I feel unable to consider that the interesting and
learned arguments of Guinea-Bissau on the point in question could lead
to a result other than that reached by the Court.

(Signed) Mohamed SHAHABUDDEEN.

18
